Exhibit 10.16(b)

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

This Second Amendment to Employment Agreement (this “Amendment”) is entered into
by and between WellPoint, Inc., an Indiana corporation (“WellPoint”) with its
headquarters and principal place of business in Indianapolis, Indiana
(WellPoint, together with its subsidiaries and affiliates are collectively
referred to herein as the “Company”), and Richard Zoretic (“Executive”) as of
April 23, 2013 to be effective immediately upon execution.

W I T N E S S E T H

WHEREAS, WellPoint has entered into an agreement and plan of merger with
AMERIGROUP Corporation, a Delaware corporation, pursuant to that certain
Agreement and Plan of Merger, dated as of July 9, 2012, by and among AMERIGROUP
Corporation, WellPoint and WellPoint Merger Sub, Inc. (the “Merger Agreement”);

WHEREAS, the “Closing Date” shall have the meaning specified in the Merger
Agreement;

WHEREAS, WellPoint and Executive are parties to that certain Employment
Agreement dated as of July 9, 2012, amended by First Amendment to Employment
Agreement dated as of October 26, 2012 (the “Employment Agreement”) and
effective upon the Closing Date; and

WHEREAS, WellPoint and Executive desire to further amend the Employment
Agreement as provided herein;

NOW THEREFORE, for good and valuable consideration, including, without
limitation, continuation of employment, the receipt and sufficiency is hereby
acknowledged, the Employment Agreement is hereby amended as follows:

 

1. Section 9(b) of the Employment Agreement is hereby deleted entirely, such
that the terms and conditions of Section 5(d) (“Section 280G”) of the AMERIGROUP
Corporation Amended and Restated Change in Control Benefit Policy no longer
applies to any portion of the Severance Pay.

 

2. The capitalized terms in this Amendment shall have the same meaning ascribed
to them in the Employment Agreement.

 

3. No rules of construction to the effect that any ambiguities are to be
resolved against the drafting party shall be employed in the interpretation of
this Amendment or the Employment Agreement (including all of the exhibits and
schedules) or any amendments thereto.

 

 

 

 

1



--------------------------------------------------------------------------------

4. The Employment Agreement, as amended by this Amendment, states the entire
agreement between the parties with respect to the subject matter hereof and
thereof, including compensation, and supersedes any prior or contemporaneous
oral or written proposals, statements, discussions, negotiations, or other
agreements. All references in the Employment Agreement (including in any
exhibits, schedules and other attachments) to “this Agreement,” “herein,”
“hereunder” or any similar reference shall be deemed to mean and refer to the
Employment Agreement, as amended by this Amendment.

 

5. This Amendment shall be governed by and construed in accordance with the law
of the State of Indiana applicable to contracts made and to be performed
entirely within that State, without regard to its conflicts of law principles.

 

 

 

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
Employment Agreement as of the date first written above.

WELLPOINT, INC.

 

By:  

/s/ Randy Brown

Name:   Randy Brown Its:   EVP & Chief Human Resources Officer Date:  

4/23/13

Richard Zoretic

 

/s/ Richard Zoretic

Date:  

4/22/13

 

 

 

 

3